DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

The Non-final office action dated 12/24/2020 is vacated. The examiner inadvertently missed the new version of claims dated 1/3/2019 and instead examined the old and cancelled version of the claims dated 12/28/2018.  As such the present official action is a new final action. Any inconveniences this may have caused is regretted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-33, 39-44 are rejected under 35 U.S.C. 103 as being obvious over Laurent (US 20150094852).
The applied reference has a common Brain Corporation with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claim 26, Laurent discloses a method of operating a robotic controller apparatus, the method comprising:
see abstract, citing, “A robotic device may comprise an adaptive controller comprising a plurality of predictors configured to provide multiple predicted control signals based on one or more of the teaching input, sensory input, and/or performance.” ), a current performance measure of the robotic controller apparatus (according to applicant, performance measure entails number of training trials given a robot, in addition performance measure is attributed to e.g. avoiding obstacles or collision when navigating a section of route, lap time, etc, see applicant’s disclosure sec 0107; also see deviation characterized as performance in applicant’s sec 0098, etc.  Laurent teaches a performance measure e.g. see abstract, citing, “………provide multiple predicted control signals based on one or more of the teaching input, sensory input, and/or performance.”; i.e. sec 0257 teaches performance of robot along a trajectory) associated with performing a target task autonomously along a target trajectory (see trajectory fig. 10 i.e. segment before 1015, segment 1016, segment 1014; sec 0257);
selecting by the robotic controller apparatus a first portion of the target trajectory (a first portion of the trajectory is 1016, fig. 10A; sec 0257), the selected first portion of the target trajectory being characterized by a first performance measure (see sec 0257 of Laurent, wherein a first performance measure implies no need to avoid a collision of obstacle 1012, as such first performance lower according to applicant’s disclosure) that is lower as compared to a second performance measure (second performance measure implies avoiding a possible collision with obstacle 1012; sec 0257) associated with another portion of the target trajectory (portion before 1015 in fig. 10A; sec 0257); and
receiving a teaching input (trainer provides input for teaching; sec 0257) for navigating the robotic controller apparatus through the selected first portion 1016 of the target trajectory i.e. no collision) that is lower as compared to the second performance measure (has collision and takes more resources to avoid collision) associated with the other portion (portion before 1015) of the target trajectory, the teaching input being configured to navigate the robot towards the target trajectory (trainer navigates robot toward trajectory to avoid deviations thereof; see trajectory fig. 10A&B i.e. segment before 1015, segment 1016, segment 1014; sec 0257); and
controlling, by the processor, the robotic controller apparatus to move along the target trajectory (sec 0257).
Laurent did not particularly recite, “improve the current performance measure”; however since Laurent (sec 0257, 0258) is training the robot using several trials to diminish user input with time (sec 0257, last lines) is implies that the purpose of training the robot is to improve the current performance measure thereof (applicant teaches or diminishing training trials as a performance measure; applicants publication sec 0058, 0096).
Therefore, it would be obvious to one having ordinary skill in the art that Laurent teaches improving the current performance measure.
Regarding claim 27, Laurent discloses the method of Claim 26, further comprising operating the robotic controller apparatus in accordance with a supervised learning process configured based at least in part on the teaching input, the supervised learning process being adapted based at least in part on the current performance measure (sec 0073- 0076).
Regarding claim 28, Laurent discloses the method of Claim 26, wherein the first portion of the target trajectory is characterized by a state space, and an extent of the state space is characterized by a first dimension having a first value and by a second dimension having a second value (figs. 10 A&B, 14; sec 0199).

performing the target task autonomously by the robotic controller apparatus by providing a control signal by the robotic controller apparatus to a robotic platform (sec 0170, 0174, 0257), and
wherein the first dimension is selected from the group consisting of a spatial coordinate, a velocity, an acceleration, and an orientation of the platform (sec 0199; it would be obvious to select from a group consisting instead of a group comprising since the prior art teaches that the dimension could be selected from other groups, the other groups would obviously consist a spatial coordinate, a velocity, an acceleration, and an orientation of the platform).
Regarding claim 30, Laurent discloses the method of Claim 28, wherein:
the determining the first portion of the target trajectory comprises determining the first portion of the target trajectory based at least on the first dimension being outside a target range of at least one state space parameter [citing sec 0199,  “……..the vectors 1402, 1404 may be depicted by a vector 1406 configured based on a vector sum of the individual action vectors 1402, 1404. As shown in FIG. 14, the sum vector 1406 extends outside the allowable state space portion 1410 thereby indicating a non-allowable action. Actions, whose contemporaneous execution may result in a non-allowable action (e.g., outside the allowable state space portion) may be referred to as incompatible and/or conflicting.].
Regarding claim 31, Laurent discloses the method of Claim 26, further comprising, determining the first performance measure and second performance measure based at least in part on a deviation of an actual position of the robotic controller apparatus from the target trajectory (It is obvious that determining a performance measure not applies to figs. 10A, buth that it also applies to fig. 10B wherein a deviation of an actual position of the robotic controller apparatus from the target trajectory is shown; sec 0290).
Regarding claim 32, Laurent discloses the method of Claim 26, further comprising operating the robotic controller apparatus in accordance with a supervised learning process based at least on the teaching input and a plurality of training trials, the supervised learning process being adapted based on the current performance measure (sec 0073-0076).
Regarding claim 33, Laurent discloses the method of Claim 26, wherein the teaching input comprises a control signal for a controllable degree of freedom of motion of the robotic controller apparatus (sec 0170, 0174, 0257).
Regarding claim 39, Laurent discloses a non-transitory computer readable medium comprising a plurality of computer readable instructions stored thereon that when executed by a controller apparatus (see abstract, citing, “A robotic device may comprise an adaptive controller comprising a plurality of predictors configured to provide multiple predicted control signals based on one or more of the teaching input, sensory input, and/or performance.” ), cause the controller apparatus to:
receive information relating to autonomous navigation of a robotic device (receiving a teaching input from a trainer i.e. trainer provides input for teaching, sec 0257, for navigating the robotic);
determine from the information a current performance measure of the robotic device (according to applicant, performance measure entails number of training trials given a robot, in addition performance measure is attributed to e.g. avoiding obstacles or collision when navigating a section of route, lap time, etc, see applicant’s disclosure sec 0107; also see deviation characterized as performance in applicant’s sec 0098, etc.  Laurent teaches a performance measure e.g. see abstract, citing, “………provide multiple predicted control signals based on one or more of the teaching input, sensory input, and/or performance.”; i.e. sec 0257 teaches performance of robot along a trajectory) associated with navigating autonomously along a target trajectory (see trajectory fig. 10 i.e. segment before 1015, segment 1016, segment 1014; sec 0257);
select a first portion of the target trajectory (a first portion of the trajectory is 1016, fig. 10A; sec 0257), the selected first portion 1016 of the target trajectory being characterized by a first performance measure (see sec 0257 of Laurent, wherein a first performance measure implies no need to avoid a collision of obstacle 1012, as such first performance lower according to applicant’s disclosure) that is lower as compared to a second performance measure (second performance measure implies avoiding a possible collision with obstacle 1012; sec 0257) associated with another portion of the target trajectory (portion before 1015 in fig. 10A; sec 0257); and 
receive a first teaching input (trainer provides input for teaching; sec 0257) for navigating the selected first portion 1016 of the target trajectory (see trajectory fig. 10 i.e. segment before 1015, segment 1016, segment 1014; sec 0257), the first teaching input being configured to provide instructions to navigate the robotic device towards the target trajectory (trainer navigates robot toward trajectory to avoid deviations thereof; see trajectory fig. 10A&B i.e. segment before 1015, segment 1016, segment 1014; sec 0257); and 
controlling the robotic device to move along the target trajectory (sec 0257).
Laurent did not particularly recite, “improve the current performance measure”; however since Laurent (sec 0257, 0258) is training the robot using several trials to diminish user input with time (sec 0257, last lines) is implies that the purpose of training the robot is to improve the applicant teaches or diminishing training trials as a performance measure; applicants publication sec 0058, 0096).
Therefore, it would be obvious to one having ordinary skill in the art that Laurent teaches improving the current performance measure.
Regarding claim 40, Laurent discloses the non-transitory computer readable medium of Claim 39, wherein the controller apparatus is further configured to execute the computer readable instructions to perform the target task autonomously by sending a control signal to the robotic device (sec 0170, 0174, 0257).
Regarding claim 41, Laurent discloses the non-transitory computer readable medium of Claim 39, wherein the controller apparatus is further configured to execute the computer readable instructions to perform a supervised learning process over a plurality of trials, the supervised learning process being adapted based at least in part on the first teaching input and the current performance measure (sec 0073- 0076).
Regarding claim 42, Laurent discloses the non-transitory computer readable medium of Claim 39, wherein the teaching input comprises a control signal for a controllable degree of freedom of motion of the adaptive controller apparatus (i.e. characterized by a first dimension and by a second dimension, etc; figs. 10 A&B, 14; sec 0199).
Regarding claim 43, Laurent discloses the non-transitory computer readable medium of Claim 39, wherein:
the received information provides a context to the controller apparatus (receiving a teaching input from a trainer i.e. trainer provides input for teaching, sec 0257, for a context e.g. navigating the robotic); and
sec 0170, 0174, 0257).
Regarding claim 44, Laurent discloses the non-transitory computer readable medium of Claim 39, wherein the target task comprises a cleaning task (the prior art did not particularly mention a cleaning task; however the robot here as disclosed can be used for cleaning tasks as well.  Therefore, it would be obvious to one having ordinary skill in the art).


Allowable Subject Matter
Claims 34-38 are allowed.
The prior art does not disclose claim 34, “…request assistance for navigating the first portion of the target trajectory; and
receive, in response to the request for assistance, a first teaching input for navigating the selected first portion of the target trajectory, the first teaching input being configured to provide instructions to navigate the robot towards the target trajectory and improve the current performance measure.”
The rest of claim 35-38 are allowed for depending on an allowed claim.

Conclusion
The prior art 20130325768 made of record and not relied upon is considered pertinent to applicant's disclosure. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3666